Citation Nr: 1200552	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  00-25 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the feet.

2.  Entitlement to service connection for arthritis of the left hand.

3.  Entitlement to service connection for arthritis of the elbows.

4.  Entitlement to service connection for arthritis of the hips.

5.  Entitlement to service connection for arthritis of the knees.  

6.  Entitlement to service connection for arthritis of the right ankle.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from August 1971 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously denied the Veteran's claims for entitlement to service connection of arthritis of various joints and gastroesophageal reflux disease (GERD) in a December 2007 decision, and the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2009, the Veteran through his former attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (JMPR) requesting that the portion of the December 2007 Board decision denying these two claims be vacated and remanded for readjudication.  The Veteran specifically stated that he did not contest the Board's findings as to his claims for entitlement to an increased evaluation for degenerative disc disease of the cervical spine, an increased evaluation for tinnitus, an increased evaluation for low back degenerative disc disease with arthritic changes, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  Later that month, the Court granted the motion and remanded the case to the Board for further appellant review.  

In October 2009, the Board remanded the issues of entitlement to service connection for arthritis of various joints and entitlement to service connection for GERD for further evidentiary development pursuant to the JMPR.  During the course of such development, service connection was established for acid reflux, arthritis of the left shoulder, arthritis of the right hand, and arthritis of the right and left wrists.  Also, entitlement to a TDIU was established.  See June 1, 2010, rating decision.   

In consideration of the foregoing, the Board notes that the service connection claim involving GERD has been favorably resolved in the Veteran's favor and is no longer subject to appellate review.  Further, because of the grant of service connection for arthritis of various joints in the June 2010 rating decision as discussed above, that issue as it relates to the remaining affected parts claimed by the Veteran has been recharacterized, with each affected part individually listed on the first page of this decision for the sake of clarity in the adjudication of the claims.  

The issues of: (1) entitlement to service connection for arthritis of the left hand; (2) entitlement to service connection for arthritis of the feet; (3) entitlement to service connection for arthritis of the bilateral elbows; and (4) entitlement to service connection for arthritis of the knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant and the Veteran when further action is required.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from right ankle arthritis.

2.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from arthritis of the hips.


CONCLUSIONS OF LAW

1.  Right ankle arthritis was not incurred in or aggravated by active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  Arthritis of the hips was not incurred in or aggravated by active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran, his current representative, nor his former attorney has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In this case, the Board concludes that the Veteran was provided with adequate VCAA notice prior to the initial denial of the claims adjudicated herein by way of the January 2005 and March 2005 VCAA notice letters, for reasons explained below. 

Cumulatively, in the January 2005 and March 2005 notice letters, the RO apprised the Veteran of the information and evidence necessary to substantiate his claims, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf.  In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorders and described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  

In particular regard to the Dingess requirements, the Board notes that neither of the above notice letters adequately addressed the elements of degree of disability and effective date.  However, such notice defect was later remedied when the Veteran was informed, in the March 2006 due-process letter, as to how VA determines the disability rating and effective date once service connection is established, and his claims were subsequently readjudicated.   

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the November 2005 SOC, and the multiple SSOCs issued from June 2006 to June 2010, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra, at 187.  

In regard to VA's duty to assist in claims development, the Board notes that the Veteran was afforded with medical examinations in connection with his claims in October 2005, November 2009, and April 2010.  However, as explained in the October 2009 remand, the parties to the JMPR found the October 2005 VA medical examination to be inadequate because the examiner failed to review the Veteran's claims folder before rendering his opinion regarding the Veteran's joint disabilities and failed to provide an etiology opinion as to the likelihood that the joint disabilities were directly causally related to service.  The November 2009 and April 2010 VA medical examinations, which were performed pursuant to the Board's remand, include all necessary findings as it relates to the issues adjudicated herein.  The examiners confirmed review of the claims folder in the examination reports, and provided medical opinions based on such review as well as their examination of the Veteran.  For these reasons, these examination reports are deemed adequate for the purposes of this adjudication.    

In addition, the Board notes that the Veteran's service treatment records (STRs) are included in the claims folder.  Further, post-service treatment records adequately identified as relevant to the claims have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  It is notable that the Veteran is reportedly in receipt of Social Security disability benefits for an unrelated psychiatric disorder.  See April 2010 VA Feet examination report.  Thus, while it does not appear that we have obtained such records from the Social Security Administration (SSA), those records are not relevant to the claims on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).   

Neither the Veteran, his former attorney, nor his current representative has made the RO or the Board aware of any other evidence relevant to her appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  The Board further finds that there has been substantial compliance with the prior remand with respect to the claims adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran seeks service connection for arthritis of the right ankle and the hips, which he asserts is directly related to service or, in the alternative, was caused or aggravated by a service-connected disability.  

Service connection on a direct basis may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present case appears to predate the regulatory change.  Consequently, the Board will apply the prior version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In this case, the Board notes that the Veteran has asserted that he has a history of frequent sprains of the right ankle beginning in 1985 and has had continuous pain in the ankle since that time.  He has also reported that he began to notice bilateral hip pain in 1985, received conservative medical treatment at that time, and has continued to have pain despite the fact that he has received no recent medical treatment for the condition.   

The Veteran, as a lay person, is competent to report his observable symptomatology as it comes to him through his senses and report a past diagnosis of a condition.  See Jandreau, supra.  However, as will be explained below, the Veteran is not shown to suffer from a chronic disorder, to include arthritis, affecting the right ankle or bilateral hips.  

The Veteran underwent a medical examination in October 2005 in connection with his claims.  At that time, his right ankle and his hips were evaluated and were found to be normal.  Indeed, on physical examination, the Veteran's ankle was without observed deformity, crepitus, anterior or posterior laxity, or varus or valgus laxity.  His hips were negative for palpable pain, crepitus, or observed deformity.  X-rays showed that the right ankle and bilateral hips were normal.  The examiner wrote that there was no objective data to support a diagnosis of degenerative joint disease of the right ankle or the bilateral hips at that time.  

While the Board recognizes that the Veteran's claims folder was not available for review in conjunction with the October 2005 examination, the absence of claims folder review does not render the diagnoses, or lack thereof, inadequate.  The examiner had adequate information and data on which to base his conclusions because he considered the history of symptomatology as reported by the Veteran, the findings demonstrated on physical examination, and the results of clinical and diagnostic tests in arriving at his conclusions.  Moreover, as will be explained below, the findings are consistent with later examinations.     

Pursuant to the Board's remand, the Veteran underwent a second joints examination by the same examiner in November 2009.  At that time, the Veteran continued to complain of pain in both hips without locking.  He further complained that he had pain in the right ankle without locking but with feelings of instability without swelling with treatment.  After review of the claims folder and, upon further examination and diagnostic and clinical tests for the Veteran's right ankle and hips, the examiner again concluded that the objective data did not support a diagnosis for the hips.  He further wrote that the right ankle remained with no objective findings for arthritis.   

When the Veteran underwent another medical examination for his claimed disorders in April 2010, the examining physician confirmed that the claims folder had been reviewed and performed a thorough examination of the Veteran, to include additional clinical and diagnostic tests.  He noted that plain films of the bilateral hips and right ankle were read as normal.  The examining physician noted that he had no specific diagnosis for any hip condition and wrote that the Veteran's right ankle sprain had resolved.  He did not find right ankle arthritis.  

In providing his medical opinion in regard to the right ankle, the April 2010 examining physician acknowledged that the Veteran clearly had a right ankle sprain in the service; however, he did not believe that there was any chronic residual disability in reference to his right ankle sprain that occurred in the service.  In support of his conclusion, he noted that the ankle sprain was in 1979 and X-rays were negative at that time.  He also commented that there were no other complaints of ankle pain throughout the rest of his military career and x-rays were currently negative.  He again wrote that he had no objective data to support any chronic residual disability for the right ankle.  

In providing his medical opinion in regard to the hips, the examining physician noted that he had no specific diagnosis for the hips.  He commented that any range of motion abnormalities to the bilateral hips would be attributable to the fact that this was a normal variant for the Veteran.  He explained that his hip range of motions are symmetric bilaterally and were most likely limited by his obesity and knee pain, which was a common occurrence.  The examining physician reiterated that he found no specific abnormalities for the Veteran's hips noting that his X-rays were read as normal and he clearly did not have bursitis on examination.    

Thus, no current bilateral hip or right ankle disorder, to include the diagnosis of arthritis, was found when the Veteran underwent medical examination in October 2005, November 2009, and April 2010.  Also, the Veteran's treatment records contain no current diagnoses of a hip (right or left) or right ankle disorder.  

For the foregoing reasons, the Board concludes that, although the Veteran has consistently complained of pain associated with his bilateral hips and right ankle,  he is not entitled to service connection for arthritis of either hip, or the right ankle, because the most probative and competent evidence reveals that he does not suffer from either claimed disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Further, regarding any assertion of right ankle instability made by the Veteran, the Board finds the objective testing at both the October 2005 and April 2010 VA examinations showing no instability to be more credible and probative than the Veteran's lay assertion.     

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of either claimed disability based on available clinical data and findings, that holding is of no advantage.  The most probative medical evidence is against finding that the Veteran suffers from either of the claimed disabilities.  Therefore, the preponderance of the evidence is against his claims, and service connection is not warranted.

In reaching this conclusion, the Board has considered 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, mandating that reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, because the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable herein.  Gilbert v. Derwinski, supra.
 

ORDER

Entitlement to service connection for arthritis of the bilateral hips is denied.

Entitlement to service connection for arthritis of the right ankle is denied.  


REMAND

Although the Board regrets any further delay, this case must again be remanded for further evidentiary development and to ensure due process.

In October 2009, the Board remanded this case, in pertinent part, in order to obtain a supplemental medical opinion that addressed whether the Veteran's arthritis in the joints had been caused or aggravated by any service-connected disability such as the spine, foot or ankle disabilities, or whether any such causation or aggravation was unlikely.  

When the Veteran underwent examination in April 2010, the examining physician diagnosed degenerative joint disease of the left hand, degenerative joint disease of both feet, degenerative joint disease of both knees, mild degenerative joint disease of the left elbow, and bilateral epicondylitis of both elbows.  He also provided a medical opinion that addressed whether the above disabilities were causally or etiologically related to the Veteran's period of active military service and whether they were caused by his service-connected disabilities.  However, the examiner did not address whether any of the claimed disorders had been aggravated by a service-connected disability.  Such an opinion was requested in the October 2009 Board remand order, and decisions by the Court have made it clear that a medical opinion as to secondary causation versus secondary aggravation must distinguish between the two bases for service connection.   

Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance; thus, we must again remand this matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the physician who performed the April 2010 medical examination of the Veteran (or another appropriate medical professional if Dr. W.C. is unavailable) regarding the Veteran's claimed arthritis of the left hand, the feet, the elbows, and the knees.  If another medical examination is deemed necessary in order to secure the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the opinion.  In addressing the questions below, the examiner's/reviewer's opinion(s) should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should opine as follows -

a.  Based on review of the claims folder, to include prior examination reports, the examiner/reviewer should state, for each diagnosis (i.e., degenerative joint disease of the left hand, degenerative joint disease of the feet, degenerative joint disease of the knees, mild degenerative joint disease of the left elbow, and bilateral epicondylitis of both elbows), whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the identified disorder was caused or aggravated (i.e., permanently increased in severity) by any service-connected disability; or whether such a relationship based on causation or aggravation is unlikely (i.e., a probability of less than 50 percent.) 

b.  The examiner/reviewer should discuss any pertinent evidence contained in claims folder, to include lay and medical evidence, prior examination reports, and any relevant medical principles in support of his or her conclusions.  

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

d.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the examiner/reviewer concludes that any of the claimed disorders has been aggravated by a service-connected disability, the examiner should attempt to identify the baseline level of severity before the onset of aggravation.

e.  Note:  The reviewer/examiner must provide a rationale for any opinion expressed and articulate the reasons for arriving at his or her conclusion.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Thereafter, readjudicate the Veteran's claims.  Should the benefits sought on appeal remain denied, provide the Veteran and his representative with a SSOC and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


